COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00097-CV


IN THE MATTER OF K.B.,
A JUVENILE


                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

      Appellant K.B. appeals from the trial court’s order transferring him from the

custody of the Texas Youth Commission to the Texas Department of Criminal

Justice for the completion of his seven-year sentence.

      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that in

his professional opinion, this appeal is frivolous.2 Counsel’s brief and motion

      1
       See Tex. R. App. P. 47.4.
      2
       See In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (orig. proceeding)
(holding that Anders procedures apply to juvenile appeals).
meet the requirements of Anders v. California3 by presenting a professional

evaluation of the record demonstrating why there are no reversible grounds on

appeal and referencing any grounds that might arguably support the appeal. 4

This court provided Appellant the opportunity to file a pro se response to the

Anders brief, but he has not done so. The State also did not file a brief.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf.5 Only then may

we grant counsel’s motion to withdraw.6

      We have carefully reviewed the record and counsel’s brief, we agree with

counsel that the appeal is wholly frivolous and without merit, and we find nothing

in the record that might arguably support the appeal.7


      3
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      4
       See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth
1995, no pet.).
      5
       See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re
S.A., No. 12-08-00003-CV, 2008 WL 2670187, at *1 (Tex. App.—Tyler July 9,
2008, no pet.); In re T.P.M., No. 07-06-00047-CV, 2006 WL 1715525, at *1 (Tex.
App.—Amarillo June 22, 2006, no pet.).
      6
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      7
        See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); In
re G.L., No. 04-09-00387-CV, 2010 WL 1492304, at *1 (Tex. App.—San Antonio
April 14, 2010, no pet.).


                                          2
     Consequently, we grant the motion to withdraw and affirm the trial court’s

judgment.




                                                PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: May 24, 2012




                                      3